1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    ANTHONY WADELL MONEYHAM,                      Case No. EDCV 17-329-JVS (KK)
11                                  Plaintiff,
12                        v.                        ORDER TO SHOW CAUSE
13    UNITED STATES OF AMERICA, ET
      AL.,
14
                                    Respondent.
15
16
17         On February 14, 2017, Plaintiff constructively filed a Complaint against
18   defendants United States of America, Escamilla, Herrera, Jimenez, Marroquin, Olmos,
19   Price, and Valencia (“Defendants”) pursuant to Bivens v. Six Unknown Named
20   Agents of the Fed. Bureau of Narcotics (“Bivens”), 403 U.S. 388, 91 S. Ct. 1999, 29 L.
21   Ed. 2d 619 (1971). ECF Docket No. (“Dkt”) 1.
22         On August 31, 2018, Defendants filed an Answer. Dkt. 55.
23         On September 4, 2018, the Court issued a Case Management and Scheduling
24   Order which required, among other things, the parties to file and serve a status report
25   no later than January 31, 2019. Dkt. 56 at 3. On January 16, 2019, the action was
26   stayed. Dkt. 60. On February 6, 2019, the stay was lifted and all deadlines were tolled
27   by twenty-one days. Dkt. 61. Therefore, the parties’ status report was due no later
28
 1   than February 21, 2019. As of this date, the parties have not complied with the Case
 2   Management and Scheduling Order.
 3         Accordingly, on or before March 15, 2019, Plaintiff and Defendants are (a)
 4   ORDERED TO SHOW CAUSE in writing why they have failed to file the status
 5   report as required by the Case Management and Scheduling Order; or (b) file a Joint
 6   Status Report. Plaintiff is cautioned that failure to timely file a response to this Order
 7   may result in a recommendation that this action be dismissed without prejudice for
 8   his failure to comply with Court orders and failure to prosecute. See Fed. R. Civ. P.
 9   41(b). Defendants are similarly cautioned failure to timely respond to this Order may
10   result in entry of default, pursuant to Federal Rule of Civil Procedure 55(a), and/or
11   sanctions.
12
13   Dated: March 01, 2019
14                                            HONORABLE KENLY KIYA KATO
                                              United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
